 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJY WADE,                                       No. 2: 18-cv-2844 KJM KJN P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    J. RUBALCABA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On November 20, 2018, the undersigned dismissed plaintiff’s first amended

19   complaint with leave to amend. (ECF No. 13.) On December 21, 2018, plaintiff filed a second

20   amended complaint. (ECF No. 16.) On February 15, 2019, plaintiff filed a third amended

21   complaint. (ECF No. 18.) Good cause appearing, the undersigned screens the third amended

22   complaint. Fed. R. Civ. P. 15.

23          For the reasons stated herein, the undersigned recommends that this action be dismissed.

24   Background

25          Plaintiff filed the original complaint on October 3, 2018. (ECF No. 1.) Plaintiff named

26   defendants Nenshmid and Rubacalba as defendants. (Id.) In the original complaint, plaintiff

27   indicated that his administrative remedies were not yet exhausted. (Id. at 2.)

28   ////
                                                       1
 1          Before the undersigned could screen the original complaint, plaintiff filed the first

 2   amended complaint on November 5, 2018. (ECF No. 10.) Plaintiff again named defendants

 3   Nenshmid and Rubacalba as defendants. (Id.) Plaintiff again indicated that administrative

 4   remedies were not yet exhausted. (Id. at 2.)

 5          On November 20, 2018, the undersigned dismissed the first amended complaint with

 6   leave to amend for failing to state potentially colorable claims for relief. (ECF No. 13.)

 7          On December 21, 2018, plaintiff filed a second amended complaint naming defendants

 8   Nenshmid, Rubacalba and Dr. Palmer as defendants. (ECF No. 16.) Plaintiff again indicated that

 9   his administrative remedies were not yet exhausted. (Id. at 2.)

10          Before the undersigned could screen the second amended complaint, plaintiff filed the

11   third amended complaint on February 15, 2019. (ECF No. 18.) The third amended complaint

12   names defendants Nenshmid, Rubacalba and Dr. Palmer as defendants. (Id.) In the third

13   amended complaint, plaintiff indicates that his administrative remedies are now exhausted. (Id. at

14   3.)

15   Allegations in Third Amended Complaint

16          Plaintiff alleges that defendant Rubacalba made false claims and false statements in

17   support of plaintiff’s lockdown order. (Id. at 4.) Plaintiff alleges that these false statements were

18   made for the purpose of harming plaintiff and “taking my medication needed to live.” (Id.)

19   Plaintiff alleges that defendant Palmer failed to give him his medication for a serious medical

20   need. (Id.) Plaintiff alleges that without his medication, he did not receive “the needed amount
21   of sleep to live.” The third amended complaint contains no allegations against defendant

22   Nenshmid.

23          It appears that all the alleged deprivations occurred at California State Prison-Solano

24   (“Solano”).

25   Defendant Rubacalba

26          The first amended complaint contained similar claims against defendant Rubacalba. The
27   undersigned dismissed these claims with leave to amend because they were so vague and

28   conclusory that the undersigned could not determine whether plaintiff had stated potentially
                                                        2
 1   colorable claims against defendant Rubacalba. (ECF No. 13 at 3.) The undersigned observed

 2   that plaintiff did “not describe the alleged false pretenses defendant Rubacalba relied on to justify

 3   moving plaintiff to the ASU.” (Id. at 3.) Plaintiff also did not “discuss whether defendant

 4   Rubacalba knew that the psychiatrist was going to take away his medication following his

 5   transfer to ASU.” (Id.)

 6           The third amended complaint does not cure the pleading defects contained in the first

 7   amended complaint as to the claims against defendant Rubacalba. In the third amended

 8   complaint, plaintiff does not describe the allegedly false statements or claims defendant

 9   Rubacalba made that led to plaintiff’s lockdown. While plaintiff suggests that defendant

10   Rubacalba had him placed on lockdown for the purpose of denying plaintiff his medication,

11   plaintiff alleges no facts supporting this claim.

12           The grievances attached to the third amended complaint shed some light on plaintiff’s

13   claim against defendant Rubacalba. These documents indicate that plaintiff was placed in

14   administrative segregation (“ad seg”) on June 11, 2018 by defendant Rubacalba. (Id. at 6.) By

15   the time plaintiff signed his first level grievance on July 4, 2018, plaintiff had been transferred to

16   California State Prison-Corcoran (“Corcoran”).1 (Id. at 18.) In the first level grievance, plaintiff

17   wrote that the things they put down in the lockdown order were “made up.” (Id.) Plaintiff wrote

18   that all he did was “ask a C/O to possibly use a regular prison phone to check on my family.”

19   (Id.)

20           The June 11, 2018 ad seg notice signed by defendant Rubacalba, i.e., the “lock up order,”
21   is attached to the third amended complaint. (Id. at 13.) This notice states that plaintiff was placed

22   in ad seg because on June 11, 2018, he approached staff and stated that he could no longer remain

23   in the general population. (Id.) The notice states that, “An investigation into your possible

24   enemy/safety concerns amongst the Facility A general population will be conducted.” (Id.)

25           Plaintiff is apparently alleging that defendant Rubacalba’s statement that plaintiff told

26   staff he had safety concerns in the general population was not true. In essence, plaintiff argues
27
     1
       The undersigned observes that by the time plaintiff filed the original complaint on October 3,
28   2018, he had returned to Solano. (ECF No. 1.)
                                                     3
 1   that there was insufficient evidence to support defendant Rubacalba’s decision to place him in ad

 2   seg. See Kelley v. Peters, 747 Fed.Appx. 588, 589 (9th Cir. 2019) (citing Bruce v. Ylst, 351 F.3d

 3   1283, 1287 – 88 (9th Cir. 2003) (explaining that due process claims based on administrative

 4   segregation are subject to the “some evidence” standard); Toussaint v. McCarthy, 926 F.2d 800,

 5   803 (9th Cir. 1990) (discussing “indicia of reliability” of evidence).

 6          The Due Process Clause of the Fourteenth Amendment protects prisoners from being

 7   deprived of life, liberty, or property without due process of law. Wolff v. McDonnell, 418 U.S.

 8   539, 556 (1974). The procedural guarantees of the Fifth and Fourteenth Amendments’ Due

 9   Process Clauses apply only when a constitutionally protected liberty or property interest is at

10   stake. See Ingraham v. Wright, 430 U.S. 651, 672-73 (1977);

11          Liberty interests can arise both from the Constitution and from state law. See Wilkinson

12   v. Austin, 545 U.S. 209, 221 (2005); Hewitt v. Helms, 459 U.S. 460, 466 (1983). The Due

13   Process Clause itself does not confer on inmates a liberty interest in avoiding “more adverse

14   conditions of confinement.” Id. It also does not confer on inmates a liberty interest in being

15   confined in the general prison population instead of administrative segregation. See Hewitt, 459

16   U.S. at 466-68; see also May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997) (convicted inmate's

17   due process claim fails because he has no liberty interest in freedom from state action taken

18   within sentence imposed and administrative segregation falls within the terms of confinement

19   ordinarily contemplated by a sentence) (quotations omitted); Resnick v. Hayse, 213 F.3d 443, 447

20   (9th Cir. 2000) (plaintiff's placement and retention in the Security Housing Unit (“SHU”) was
21   within range of confinement normally expected by inmates in relation to ordinary incidents of

22   prison life and, therefore, plaintiff had no protected liberty interest in being free from

23   confinement in the SHU) (quotations omitted).

24          With respect to liberty interests arising from state law, the existence of a liberty interest

25   created by prison regulations is determined by focusing on the nature of the deprivation. Sandin

26   v. Conner, 515 U.S. 472, 481-84 (1995). Liberty interests created by prison regulations are
27   limited to freedom from restraint which “imposes atypical and significant hardship on the inmate

28   in relation to the ordinary incidents of prison life.” Id. at 484. When conducting the Sandin
                                                         4
 1   inquiry, courts should look to Eighth Amendment standards as well as the prisoners’ conditions of

 2   confinement, the duration of the sanction, and whether the sanctions will affect the length of the

 3   prisoner’s sentence. See Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003); Keenan v. Hall,

 4   83 F.3d 1083, 1089 (9th Cir. 1996).

 5          “Typically,” as the Ninth Circuit has observed, “administrative segregation in and of itself

 6   does not implicate a protected liberty interest” under the Sandin factors. Serrano, 345 F.3d at

 7   1078. Only where the terms of segregation are extreme—for example, indefinite solitary

 8   confinement that necessarily entails the loss of parole eligibility—have most courts found that

 9   liberty interests might arise. E.g., Wilkinson, 545 U.S. at 224; Brown v. Oregon Dept. of

10   Corrections, 751 F.3d 983, 988 (2014).

11          Plaintiff had not pled sufficient facts demonstrating that his placement in ad seg

12   constituted an atypical and significant hardship, entitling him to procedural due process. At most,

13   plaintiff was held in ad seg for 23 days. It does not appear, and plaintiff does not allege, that his

14   placement in ad seg extended the length of his sentence. In addition, plaintiff makes no specific

15   claims regarding the conditions of ad seg. While plaintiff alleges that he was deprived of his

16   sleep medication while housed in ad seg, it is not clear that plaintiff was denied his sleep

17   medication because he was in ad seg. Moreover, the undersigned herein finds that plaintiff has

18   not stated a potentially colorable Eighth Amendment claim based on the alleged deprivation of

19   sleep medication. For these reasons, the undersigned does not find that plaintiff’s alleged failure

20   to receive his sleep medication in ad seg constituted an atypical and significant hardship.
21   Accordingly, the undersigned finds that plaintiff’s claim challenging his placement in ad seg fails

22   to state a potentially colorable due process claim.2

23          Because it does not appear that plaintiff can cure the pleading defects discussed above, the

24   undersigned recommends that defendant Rubacalba be dismissed.

25
     2
26      Plaintiff may be arguing that defendant Rubacalba denied him due process in connection with
     his transfer to Corcoran. These allegations do not state a potentially colorable due process claim.
27   See Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (there is no substantive liberty interest in
     being housed in a particular prison); Meachum v. Fano, 427 U.S. 215, 224 (1976) (no
28   constitutional right to be housed at a particular prison).
                                                         5
 1          Because plaintiff raised the same claims against defendant Rubacalba in both the original

 2   and third amended complaints, he is required to have exhausted his administrative remedies as to

 3   defendant Rubacalba before he filed the original complaint on October 3, 2018. See Woodford v.

 4   Ngo, 548 U.S. 81, 85-86 (2006) (state prisoners are required to exhaust administrative remedies

 5   prior to filing suit in federal court). The exhibits attached to the third amended complaint contain

 6   a Third Level Appeal Decision in grievance no. SOL 18-1854 dated January 11, 2019. (ECF No.

 7   18 at 5.) This decision addressed plaintiff’s grievance challenging his placement in ad seg. (Id.)

 8          Because the Third Level Decision in grievance no. SOL 18-1854 was issued after plaintiff

 9   filed the original complaint, plaintiff likely failed to exhaust his administrative remedies as to his

10   claims against defendant Rubacalba prior to filing this action. However, after reviewing the

11   responses to plaintiff’s first and second level grievances for grievance SOL 18-1854, also

12   attached to the third amended complaint, the undersigned cannot definitively determine whether

13   plaintiff received timely responses to these grievances. For this reason, the undersigned does not

14   recommend that the claims against defendant Rubacalba be dismissed for plaintiff’s failure to

15   exhaust administrative remedies prior to filing this action.

16   Defendant Nenshmid

17          Like the first amended complaint, the third amended complaint contains no allegations

18   against defendant Nenshmid. The Civil Rights Act under which this action was filed provides as

19   follows:

20                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
21                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
22                  or other proper proceeding for redress.
23   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

24   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

25   Monell v. Department of Social Servs., 436 U.S. 658 (1978) (“Congress did not intend § 1983

26   liability to attach where . . . causation [is] absent.”); Rizzo v. Goode, 423 U.S. 362 (1976) (no
27   affirmative link between the incidents of police misconduct and the adoption of any plan or policy

28   demonstrating their authorization or approval of such misconduct). “A person ‘subjects’ another
                                                          6
 1   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative

 2   act, participates in another’s affirmative acts or omits to perform an act which he is legally

 3   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

 4   F.2d 740, 743 (9th Cir. 1978).

 5           Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

 6   their employees under a theory of respondeat superior and, therefore, when a named defendant

 7   holds a supervisorial position, the causal link between him and the claimed constitutional

 8   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979)

 9   (no liability where there is no allegation of personal participation); Mosher v. Saalfeld, 589 F.2d

10   438, 441 (9th Cir. 1978) (no liability where there is no evidence of personal participation), cert.

11   denied, 442 U.S. 941 (1979). Vague and conclusory allegations concerning the involvement of

12   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

13   F.2d 266, 268 (9th Cir. 1982) (complaint devoid of specific factual allegations of personal

14   participation is insufficient).

15           Because plaintiff has again failed to link defendant Nenshmid to the alleged deprivations,

16   it does not appear that he can cure this pleading defect. Accordingly, the undersigned

17   recommends that defendant Nenshmid be dismissed.

18   Defendant Palmer

19           Does Plaintiff State a Potentially Colorable Eighth Amendment Claim Against Defendant

20   Palmer?
21           Plaintiff alleges that defendant Palmer, a psychiatrist, failed to give him his medication

22   that inflicted unnecessary pain by “keeping me from the needed amount of sleep to live.”

23           Deliberate indifference to serious medical needs violates the Eighth Amendment’s

24   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

25   McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds, WMX

26   Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A determination of
27   “deliberate indifference” involves an examination of two elements: the seriousness of the

28   prisoner’s medical need and the nature of the defendant’s response to that need. Id. at 1059.
                                                        7
 1          A serious medical need exists if the failure to treat a prisoner’s condition could result in

 2   further significant injury or the “unnecessary and wanton infliction of pain.” Id. The existence of

 3   an injury that a reasonable doctor or patient would find important and worthy of comment or

 4   treatment, the presence of a medical condition that significantly affects an individual's daily

 5   activities, or the existence of chronic and substantial pain are examples of indications that a

 6   prisoner has a serious need for medical treatment. Id. at 1059-60.

 7          A prison official is deliberately indifferent if he or she knows that a prisoner faces a

 8   substantial risk of serious harm and disregards that risk by failing to take reasonable steps to abate

 9   it. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prison official must not only “be aware of

10   facts from which the inference could be drawn that a substantial risk of serious harm exists,” but

11   also “must also draw the inference.” Id.

12          While a prison official’s failure to provide medication prescribed to aid an inmate’s sleep

13   may state a potentially colorable Eighth Amendment claim, plaintiff has not pled sufficient facts

14   to state a potentially colorable Eighth Amendment claim. Plaintiff does not describe his medical

15   condition for which the sleeping medication was prescribed. Plaintiff also does not identify the

16   medication. In addition, plaintiff does not discuss the length of time he was deprived of his

17   sleeping medication. For these reasons, the undersigned finds that plaintiff has not stated a

18   potentially colorable Eighth Amendment claim against defendant Palmer. See Bell Atlantic v.

19   Twombly, 550 U.S. 544, 555-57 (2007) (a formulaic recitation of the elements of a cause of

20   action does not suffice to state a claim).
21          Failure to Exhaust Administrative Remedies

22          Plaintiff did not name defendant Palmer as a defendant in the first amended complaint.

23   For that reason, the undersigned has not previously screened plaintiff’s claims against defendant

24   Palmer. Rather than granting plaintiff leave to amend as to his claims against defendant Palmer,

25   the undersigned recommends that the claims against defendant Palmer be dismissed for plaintiff’s

26   failure to exhaust administrative remedies. See Jones v. Bock 549 U.S. 199, 214-15 (2007)
27   (exhaustion is an affirmative defense and sua sponte dismissal for failure to exhaust

28   administrative remedies under the PLRA is only appropriate if, taking the prisoner’s factual
                                                        8
 1   allegations as true, the complaint establishes his failure to exhaust); Bennett v. King, 293 F.3d

 2   1096, 1098 (9th Cir. 2002) (affirming district court’s sua sponte dismissal of prisoner’s complaint

 3   because he failed to exhaust his administrative remedies).

 4           Section 1997e(a) of the Prison Litigation Reform Act of 1995 (PLRA) provides that “[n]o

 5   action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any other

 6   Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

 7   administrative remedies as are available are exhausted.” 42 U.S.C.§ 1997e(a). Prisoners are

 8   required to exhaust the available administrative remedies prior to filing suit. Jones v. Bock, 549

 9   U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002).

10           Exhaustion is required regardless of the relief sought by the prisoner and regardless of the

11   relief offered by the process, unless “the relevant administrative procedure lacks authority to

12   provide any relief or to take any action whatsoever in response to a complaint.” Booth v.

13   Churner, 532 U.S. 731, 736, 741 (2001); Ross v. Blake, 136 S. Ct. 1850, 1857, 1859 (2016). The

14   exhaustion requirement applies to all prisoner suits relating to prison life. Porter v. Nussle, 534

15   U.S. 516, 532 (2002). An untimely or otherwise procedurally defective appeal will not satisfy the

16   exhaustion requirement. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).

17           As the U.S. Supreme Court recently explained in Ross, 136 S. Ct. at 1856, regarding the

18   PLRA’s exhaustion requirement:

19                   [T]hat language is “mandatory”: An inmate “shall” bring “no action”
                     (or said more conversationally, may not bring any action) absent
20                   exhaustion of available administrative remedies.... [T]hat edict
                     contains one significant qualifier: the remedies must indeed be
21                   “available” to the prisoner. But aside from that exception, the
                     PLRA’s text suggests no limits on an inmate’s obligation to
22                   exhaust—irrespective of any “special circumstances.”
23   Id. (internal citations omitted).

24           The grievance attached to plaintiff’s third amended complaint, filed by plaintiff as proof

25   of administrative exhaustion, does not mention defendant Palmer or plaintiff’s alleged failure to

26   receive sleep medication. In grievance SOL 18-1854 plaintiff challenges only his placement in ad
27   seg, while housed at Solano, and subsequent transfer. Because grievance SOL 18-1854 does not

28   raise plaintiff’s claims against defendant Palmer, the undersigned finds that plaintiff failed to
                                                         9
 1   exhaust administrative remedies as to these claims. On these grounds, the undersigned

 2   recommends that defendant Palmer be dismissed.

 3          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed.

 4          These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, plaintiff may file written objections

 7   with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 9   failure to file objections within the specified time may waive the right to appeal the District

10   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: March 19, 2019

12

13

14

15
     Wade2844.ame(2)
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       10
